

Exhibit 10.24
MetLife, Inc. 2005 Stock and Incentive Compensation Plan
Effective April 15, 2005









--------------------------------------------------------------------------------



MetLife, Inc. 2005 Stock and Incentive Compensation Plan
Article 1. Establishment, Purpose, and Duration
1.1    Establishment of the Plan. MetLife, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan (hereinafter referred to as the “Plan”), as set forth in this
document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Stock-Based
Awards.
The Plan shall become effective, if approved by the Board and shareholders, on
April 15, 2005 (the “Effective Date”) and shall remain in effect as provided in
Section 1.3 hereof.
1.2    Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company and Affiliates by linking the personal
interests of the Participants to those of the Company’s shareholders, and by
providing Participants with an incentive for outstanding performance.
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent.
1.3    Duration of the Plan. The Plan shall commence as of the Effective Date,
as described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Committee or the Board to amend or terminate the Plan at any time
pursuant to Article 16 herein, until the earlier of (i) the tenth anniversary of
the Effective Date, or (ii) all Shares subject to the Plan have been purchased
or acquired according to the Plan’s provisions.
1.4    Successor Plan. This Plan shall serve as the successor to the MetLife,
Inc. 2000 Stock Incentive Plan (the “Predecessor Plan”), and no further grants
shall be made under the Predecessor Plan from and after the Effective Date of
this Plan. All outstanding awards under the Predecessor Plan immediately prior
to the Effective Date of this Plan are hereby incorporated into this Plan and
shall accordingly be treated as Awards under this Plan. However, each such award
shall continue to be governed solely by the terms and conditions of the
instrument evidencing such grant or issuance, and, except as otherwise expressly
provided herein or by the Committee, no provision of this Plan shall affect or
otherwise modify the rights or obligations of holders of such incorporated
awards.
Any Shares of common stock reserved for issuance under the Predecessor Plan in
excess of the number of Shares as to which awards have been awarded thereunder
shall be transferred into this Plan upon the Effective Date and shall become
available for grant under this Plan. Any Shares related to awards granted or
issued under the Predecessor Plan that after the Effective Date may lapse,
expire, terminate, or are cancelled, are settled in cash in lieu of common
stock, are tendered (either by actual delivery or attestation) to pay the option
price, or are used to satisfy any tax

1



--------------------------------------------------------------------------------



withholding requirements shall be deemed available for issuance or reissuance
under Section 4.1 of this Plan.
Article 2. Definitions
Whenever used in the Plan, the following terms shall have the meaning set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act, with reference to the
Company, and shall also include any corporation, partnership, joint venture,
limited liability company, or other entity in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the total combined Voting Power
of such corporation or of the capital interest or profits interest of such
partnership or other entity.

2.2
“Agency” means the active relationship between an Agent and an insurance company
for which the Agent is licensed.

2.3
“Agent” means a natural person licensed or otherwise authorized under applicable
law to represent the Company or an Affiliate in the sale of insurance or other
financial products or services.

2.4
“Award” means, individually or collectively, a grant under this Plan of NQSOs,
ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, or Stock-Based Awards, in each case
subject to the terms of this Plan.

2.5
“Award Agreement” means either (i) a written agreement entered into by the
Company or an Affiliate and a Participant setting forth the terms and provisions
applicable to Awards granted under this Plan; or (ii) a written statement issued
by the Company or an Affiliate to a Participant describing the terms and
provisions of such Award.

2.6
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in rule 13d-3 of the General Rules and Regulations under the Exchange
Act.

2.7
“Board” or “Board of Directors” means the Board of Directors of the Company.

2.8
“Cash-Based Award” means an Award granted under Article 10 herein, the value of
which is denominated in cash as determined by the Committee and which is not any
other form of Award described in this Plan.

2.9
“Cause” means (i) the willful failure by the Participant to perform
substantially the Participant’s duties as an Employee or Agent (other than due
to physical or mental illness) after reasonable notice to the Participant of
such failure, (ii) the Participant's engaging in serious misconduct that is
injurious to the Company or any Affiliate in any way, including, but not limited
to, by way of damage to their respective reputations or standings in their
respective industries, (iii) the Participant's having been convicted of, or


2



--------------------------------------------------------------------------------



having entered a plea of nolo contendere to, a crime that constitutes a felony
or (iv) the breach by the Participant of any written covenant or agreement with
the Company or any Affiliate not to disclose or misuse any information
pertaining to, or misuse any property of, the Company or any Affiliate or not to
compete or interfere with the Company or any Affiliate.
2.10
“Change of Control” shall occur if any of the following events occur:

(i)
Any Person acquires Beneficial Ownership, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of the combined
Voting Power of the Company’s securities;

(ii)
Within any twenty-four (24) month period, the individuals who were Directors of
the Company at the beginning of such period (the “Incumbent Directors”) shall
cease to constitute at least a majority of the Board of Directors or the Board
of Directors of any successor to the Company; provided, however, that any
Director elected or nominated for election to the Board by a majority of the
Incumbent Directors then still in office shall be deemed to be an Incumbent
Director for purposes of this Section 2.10(ii);

(iii)
The shareholders of the Company approve a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which is consummated (a “Corporate Event”), and immediately
following the consummation of which the shareholders of the Company immediately
prior to such Corporate Event do not hold, directly or indirectly, a majority of
the Voting Power of (i) in the case of a merger or consolidation, the surviving
or resulting corporation, (ii) in the case of a share exchange, the acquiring
corporation, or (iii) in the case of a division or a sale or other disposition
of assets, each surviving, resulting or acquiring corporation which, immediately
following the relevant Corporate Event, holds more than twenty-five percent
(25%) of the consolidated assets of the Company immediately prior to such
Corporate Event; or

(iv)
Any other event occurs which the Board declares to be a Change of Control.

2.11
“Change of Control Price” means the highest price per share of Shares offered in
conjunction with any transaction resulting in a Change of Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) or, in the case of a Change of Control occurring solely by reason
of a change in the composition of the Board, the highest Fair Market Value of
the common stock on any of the thirty (30) trading days immediately preceding
the date on which a Change of Control occurs.

2.12
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.


3



--------------------------------------------------------------------------------



2.13
“Committee” means the Compensation Committee of the Board of Directors, or any
other duly authorized committee of the Board appointed by the Board to
administer the Plan.

2.14
“Company” means MetLife, Inc., a Delaware corporation, and any successor thereto
as provided in Article 18 herein.

2.15
“Constructively Terminated” means, unless otherwise specified by the Committee
in the Award Agreement, a voluntary termination of employment by an Employee or
of a relationship as an Agent by an Agent within ten (10) business days after
any of the following actions by the Company, Affiliate, or person acting on
behalf of either:

(i)
Requiring the Employee or Agent to be based as his/her regular or customary
place of employment or Agency at any office or location more than fifty (50)
miles from the location at which the Employee performed his/her duties
immediately prior to the Change of Control, or in a state other than the one in
which the Employee or Agent performed his/her duties immediately prior to the
Change of Control, in each case except for travel reasonably required in the
performance of the individual's responsibilities;

(ii)
In the case of an Employee, reducing the Employee's base salary below the rate
in effect at the time of a Change of Control;

(iii)
In the case of an Employee, failing to pay the Employee's base salary, other
wages, or employment-related benefits as required by law; or

(iv)
In the case of an Agent, failing to pay the Agent's compensation or benefits as
required by law.

2.16
“Director” means any individual who is a member of the Board of Directors of the
Company.

2.17
“Employee” means any employee of the Company or an Affiliate. Directors who are
not otherwise employed by the Company or an Affiliate shall not be considered
Employees under this Plan. For greater clarity, and without limiting the
generality of the foregoing, individuals described in the first sentence of this
definition who are foreign nationals or are employed outside of the United
States, or both, are Employees and may be granted Awards on the terms and
conditions set forth in the Plan, or on such other terms and conditions as may,
in the judgment of the Committee, be necessary or desirable to further the
purposes of the Plan.

2.18
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.19
“Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share on the New York
Stock Exchange


4



--------------------------------------------------------------------------------



(“NYSE”) or other established stock exchange (or exchanges) on the applicable
date, the preceding trading day, the next succeeding trading day, or an average
of trading days, as determined by the Committee in its discretion. Such
definition(s) of FMV shall be specified in each Award Agreement and may differ
depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award. If, however, the accounting standards used to
account for equity awards granted to Participants are substantially modified
subsequent to the Effective Date of the Plan, the Committee shall have the
ability to determine an Award’s FMV based on the relevant facts and
circumstances. If Shares are not traded on an established stock exchange, FMV
shall be determined by the Committee based on objective criteria.
2.20
“Fiscal Year” means the year commencing on January 1 and ending December 31 or
other time period as approved by the Board.

2.21
“Freestanding SAR” means an SAR that is not a Tandem SAR, as described in
Article 7 herein.

2.22
“Grant Price” means the price against which the amount payable is determined
upon exercise of an SAR.

2.23
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 herein and that is designated as an Incentive Stock Option and
is intended to meet the requirements of Section 422 of the Code, or any
successor provision.

2.24
“Insider” shall mean an individual who is, on the relevant date, subject to the
reporting requirements of Section 16 of the Exchange Act, as determined by the
Board.

2.25
“Nonqualified Stock Option” or “NQSO” means an Option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option or that otherwise does not meet such requirements.

2.26
“Option” means the conditional right to purchase Shares at a stated Option Price
for a specified period of time in the form of an Incentive Stock Option or a
Nonqualified Stock Option subject to the terms of this Plan.

2.27
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.28
“Participant” means an Employee or an Agent who has been selected to receive an
Award, or who has an outstanding Award granted under the Plan.

2.29
“Performance-Based Compensation” means compensation under an Award that is
granted in order to provide remuneration solely on account of the attainment of
one or more Performance Goals under circumstances that satisfy the requirements
of Section 162(m) of the Code.


5



--------------------------------------------------------------------------------



2.30
“Performance Goal” means a performance criterion selected by the Committee for a
given Award for purposes of Article 11 based on one or more of the Performance
Measures.

2.31
“Performance Measures” means measures as described in Article 11, the attainment
of one or more of which shall, as determined by the Committee, determine the
vesting, payability, or value of an Award to an Insider that are designated to
qualify as Performance-Based Compensation.

2.32
“Performance Period” means the period of time during which the assigned
performance criteria must be met in order to determine the degree of payout
and/or vesting with respect to an Award.

2.33
“Performance Share” means an Award granted under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.34
“Performance Unit” means an Award granted under Article 9 herein and subject to
the terms of this Plan, denominated in units, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.35
“Period of Restriction” means the period when an Award of Restricted Stock or
Restricted Stock Unit is subject to forfeiture based on the passage of time, the
achievement of performance criteria, and/or upon the occurrence of other events
as determined by the Committee, in its discretion.

2.36
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof; provided, however, that “Person” shall not
include
(i) the Company or any Affiliate, (ii) the MetLife Policyholder Trust (or any
person(s) who would otherwise be described herein solely by reason of having the
power to control the voting of the shares held by that trust), or (iii) any
employee benefit plan (including an employee stock ownership plan) sponsored by
the Company or any Affiliate.

2.37
“Restricted Stock” means an Award of Shares subject to a Period of Restriction,
granted under Article 8 herein and subject to the terms of this Plan.

2.38
“Restricted Stock Unit” means an Award denominated in units subject to a Period
of Restriction, granted under Article 8 herein and subject to the terms of this
Plan.

2.39
“Shares” means the shares of common stock of the Company, $.01 par value per
Share.


6



--------------------------------------------------------------------------------



2.40
“Stock Appreciation Right” or “SAR” means the conditional right to receive the
difference between the FMV of a Share on the date of exercise over the Grant
Price, pursuant to the terms of Article 7 herein and subject to the terms of
this Plan.

2.41
“Stock-Based Award” means an equity-based or equity-related Award granted under
Article 10 herein and subject to the terms of this Plan, and not otherwise
described by the terms of this Plan.

2.42
“Tandem SAR” means an SAR that the Committee specifies is granted in connection
with a related Option pursuant to Article 7 herein and subject to the terms of
this Plan, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall similarly be cancelled) or an SAR that is
granted in tandem with an Option but the exercise of such Option does not cancel
the SAR, but rather results in the exercise of the related SAR. Regardless of
whether an Option is granted coincident with an SAR, an SAR is not a Tandem SAR
unless so specified by the Committee at time of grant.

2.43
“Voting Power” shall mean such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.

2.44
"Voting Securities" shall mean all securities entitling the holders thereof to
vote in an annual election of directors of a company.

Article 3. Administration
3.1    General. The Committee shall be responsible for administering the Plan.
The Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee or Agent, and the Committee, the
Company, and its officers and Directors shall be entitled to rely upon the
advice, opinions, or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee shall be final,
conclusive, and binding upon the Participants, the Company, and all other
interested parties.
3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and any
Award Agreement or other agreement ancillary to or in connection with the Plan,
to determine eligibility for Awards, and to adopt such rules, regulations, and
guidelines for administering the Plan as the Committee may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions and, subject to Article
16, adopting modifications and amendments, or subplans to the Plan or any Award
Agreement, including, without limitation, any that are necessary or appropriate
to comply with the laws or compensation practices of the countries and other
jurisdictions in which the Company and Affiliates operate.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or its Affiliates, any of its duties or
powers as it may deem advisable; provided, however, that the Committee may not
delegate any of its non-administrative powers with respect to Awards intended to
be Performance-Based Compensation; and provided further, that the

7



--------------------------------------------------------------------------------



member(s) or officer(s) shall report periodically to the Committee regarding the
nature and scope of the Awards granted pursuant to the authority delegated
pursuant to this Section 3.3. Subject to the terms of the previous sentence, the
Committee may delegate to any individual(s) such administrative duties or powers
as it may deem advisable
Article 4. Shares Subject to the Plan and Maximum Awards
4.1    Number of Shares Available for Awards. Subject to adjustment as provided
in Section 4.2 herein, the number of Shares hereby reserved for issuance to
Participants under the Plan shall be sixty-eight million (68,000,000) plus any
remaining Shares available for grant under the Predecessor Plan as set forth in
Section 1.4 (such total number of Shares, including such adjustment and
remaining Shares, the “Total Share Authorization”). Any Shares issued in
connection with an Option or SAR shall be counted against the limit as one (1)
Share for every one (1) Share issued; for Awards other than Options and SARs,
any Shares issued shall be counted against this limit as one and one-hundred
seventy-nine thousandths (1.179) Shares for every one (1) Share issued. The
maximum aggregate number of Shares that may be granted in the form of
Nonqualified Stock Options shall be equal to the Total Authorization. The
maximum aggregate number of Shares that may be granted in the form of Incentive
Stock Options shall be sixty-eight million (68,000,000).
For greater clarity, any Awards that are not settled in Shares shall not reduce
any of these reserves. Any Shares related to Awards (or after the Effective
Date, awards granted under the Predecessor Plan) which (i) terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, (ii) are settled in cash either in lieu of Shares or otherwise, or (iii)
are exchanged with the Committee’s permission for Awards not involving Shares,
shall be available again for grant under the Plan. Moreover, if the Option Price
of any Option granted under the Plan or the tax withholding requirements with
respect to any Award granted under the Plan are satisfied by tendering Shares to
the Company (by either actual delivery or by attestation), or if an SAR is
exercised, only the number of Shares issued, net of the Shares tendered, if any,
will be deemed delivered for purposes of determining the maximum number of
Shares available for issuance under the Plan. The maximum number of Shares
available for issuance under the Plan shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as additional Restricted Stock, Restricted Stock Units, Performance
Shares, or Stock-Based Awards. The Shares available for issuance under the Plan
may be authorized and unissued Shares or treasury Shares.
Unless and until the Committee determines that an Award to an Insider shall not
be designed to qualify as Performance-Based Compensation, the following limits
(“Award Limits”) shall apply to grants of Awards to Insiders under the Plan:
(a)
Options and SARs: The maximum aggregate number of Shares that may be granted in
the form of Options or Stock Appreciation Rights, pursuant to any Award granted
in any one Fiscal Year to any one Participant, shall be two million (2,000,000).

(b)
Restricted Stock/Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock/Restricted Stock Units granted in any one
Fiscal Year to any one Participant shall be one million (1,000,000).


8



--------------------------------------------------------------------------------



(c)
Performance Shares/Performance Units: The maximum aggregate Award of Performance
Shares or Performance Units that a Participant may receive in any one Fiscal
Year shall be one million (1,000,000) Shares, or equal to the value of one
million (1,000,000) Shares determined as of the date of vesting or payout, as
applicable.

(d)
Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Fiscal Year may not
exceed ten million dollars ($10,000,000) determined as of the date of vesting or
payout, as applicable.

(e)
Stock Awards: The maximum aggregate grant with respect to Awards of
Stock-Based Awards in any one Fiscal Year to any one Participant shall be one
million (1,000,000).

4.2    Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, extraordinary
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of securities,
exchange of securities, dividend in kind, or other like change in capital
structure or distribution (other than normal cash dividends) to shareholders of
the Company, or any similar corporate event or transaction, the Committee, in
its sole discretion, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, shall substitute or adjust, as applicable,
the number and kind of Shares that may be issued under the Plan, the number and
kind of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Award Limits, the limit on issuing Awards
other than Options granted with an Option Price equal to at least the FMV of a
Share on the date of grant or Stock Appreciation Rights with a Grant Price equal
to at least the FMV of a Share on the date of grant, and any other value
determinations applicable to outstanding Awards or to this Plan.
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect, or related to, such changes
or distributions and may modify any other terms of outstanding Awards, including
modifications of performance criteria and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.
Subject to the provisions of Article 15 and any applicable law or regulatory
requirement, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance, assumption, substitution,
or conversion of Awards under this Plan in connection with any such corporate
event or transaction upon such terms and conditions as it may deem appropriate.
Additionally, the Committee may amend the Plan, or adopt supplements to the
Plan, in such manner as it deems appropriate to provide for such issuance,
assumption, substitution, or conversion as provided in the previous sentence.
Article 5. Eligibility and Participation

9



--------------------------------------------------------------------------------



5.1    Eligibility. Individuals eligible to participate in the Plan include all
Employees and Agents.
5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may from time to time, select from all eligible Employees and Agents,
those to whom Awards shall be granted and shall determine in its discretion, the
nature, terms, and amount of each Award.
Article 6. Stock Options
6.1    Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee in its
discretion. Notwithstanding the foregoing, no ISOs may be granted more than ten
(10) years after the earlier of (a) adoption of the Plan by the Board, and (b)
the Effective Date.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and any such other provisions as the
Committee shall determine. The Award Agreement also shall specify whether the
Option is intended to be an ISO or a NQSO.
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement. The Option Price may include an Option Price based on one hundred
percent (100%) of the FMV of the Shares on the date of grant, an Option Price
that is set at a premium to the FMV of the Shares on the date of grant, or an
Option Price that is indexed to the FMV of the Shares on the date of grant, with
the index determined by the Committee in its discretion.
6.4    Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Options granted to
Participants outside the United States, the Committee has the authority to grant
Options that have a term greater than ten (10) years.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and on the occurrence of such events, and be subject
to such restrictions and conditions, as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant.
6.6    Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; (b) by tendering (either by actual
delivery or attestation) previously

10



--------------------------------------------------------------------------------



acquired Shares having an aggregate FMV at the time of exercise equal to the
total Option Price; (c) by a combination of (a) and (b); or (d) any other method
approved or accepted by the Committee in its sole discretion subject to such
rules and regulations as the Committee may establish.
Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a notification of exercise and full payment, the
Committee shall cause to be delivered to the Participant Share certificates or
evidence of book entry Shares in an appropriate amount based upon the number of
Shares purchased under the Option(s). Unless otherwise determined or accepted by
the Committee, all payments in cash shall be paid in United States dollars.
6.7    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted pursuant to this Plan as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, or restrictions under applicable laws
or under the requirements of any stock exchange or market upon which such Shares
are listed and/or traded.
6.8    Termination of Employment or Agency. Each Participant’s Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s employment or
Agency with the Company or Affiliates. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.
6.9
Nontransferability of Options.

(a)
Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.

(b)
Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement at the time of grant, or thereafter by the Committee, NQSO
granted under this Article 6 may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all NQSOs granted to a Participant under this Article 6 shall be
exercisable during the Participant's lifetime only by such Participant.

6.10    Notification of Disqualifying Disposition. The Participant will notify
the Company upon the disposition of Shares issued pursuant to the exercise of an
ISO or Shares received as a dividend on ISO stock. The Company will use such
information to determine whether a disqualifying disposition as described in
Section 421(b) of the Code has occurred.

11



--------------------------------------------------------------------------------



6.11    Substituting SARs. Regardless of the terms of the Award Agreement, the
Committee, at any time when the Company is not subject accounting for
equity-based compensation granted to its Employees under APB Opinion 25 (or a
successor standard), shall have the right to substitute SARs for outstanding
Options granted to any Participant, provided that (i) the substituted SARs call
for settlement by the issuance of Shares or by the issuance of Shares or cash as
determined by the Committee in its discretion, and (ii) the terms of the
substituted SARs and economic benefit of such substituted SARs (including the
difference between the Grant Price and Fair Market Value of the Shares
associated with the SARs compared to the difference between the Option Price and
Fair Market Value of the Shares underlying the Options) are equivalent to the
terms and economic benefit of the Options being replaced, as determined by the
Committee. The Committee may, based on a determination that this Section 6.11
creates adverse accounting consequences for the Company or otherwise, nullify
this Section 6.11.
Article 7. Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time and upon such terms
as shall be determined by the Committee in its discretion. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.
The SAR Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The SAR Grant Price
may include a Grant Price based on one hundred percent (100%) of the FMV of the
Shares on the date of grant, a Grant Price that is set at a premium to the FMV
of the Shares on the date of grant, or is indexed to the FMV of the Shares on
the date of grant, with the index determined by the Committee, in its
discretion. The Grant Price of Tandem SARs shall be equal to the Option Price of
the related Option.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and any such other
provisions as the Committee shall determine.
7.3    Term of SAR. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
7.4    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
7.5.    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

12



--------------------------------------------------------------------------------



Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the FMV of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (c) the Tandem SAR may be exercised only when the FMV of
the Shares subject to the ISO exceeds the Option Price of the ISO.
7.6    Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The difference between the FMV of a Share on the date of exercise over the Grant
Price; by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares of equivalent value (based on the FMV on the date of exercise of
the SAR, as defined in the Award Agreement or otherwise defined by the Committee
thereafter), in some combination thereof, or in any other form approved by the
Committee at its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth or reserved for later determination in the
Award Agreement pertaining to the grant of the SAR.
7.7    Termination of Employment or Agency. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment or Agency with the Company
or Affiliates. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination.
7.8    Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, an SAR granted under the Plan may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement at the time of grant or thereafter by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.
7.9    Other Restrictions. Without limiting the generality of any other
provision of this Plan, the Committee may impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
the Plan as it may deem advisable. This includes, but is not limited to,
requiring the Participant to hold the Shares received upon exercise of an SAR
for a specified period of time.
Article 8. Restricted Stock and Restricted Stock Units
8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of

13



--------------------------------------------------------------------------------



Restricted Stock and/or Restricted Stock Units to Participants in such amounts
and upon such terms as the Committee shall determine.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and any
such other provisions as the Committee shall determine.
8.3    Nontransferability of Restricted Stock and Restricted Stock Units. Except
as otherwise provided in this Plan or the Award Agreement, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction specified in the Award Agreement
(and in the case of Restricted Stock Units until the date of delivery or other
payment), or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Award Agreement at the
time of grant or thereafter by the Committee. All rights with respect to the
Restricted Stock and/or Restricted Stock Units granted to a Participant under
the Plan shall be available during his or her lifetime only to such Participant,
except as otherwise provided in the Award Agreement at the time of grant or
thereafter by the Committee.
8.4    Other Restrictions. The Committee shall impose, in the Award Agreement at
the time of grant or anytime thereafter, such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance criteria, time-based restrictions on vesting
following the attainment of the performance criteria, time-based restrictions,
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.
To the extent deemed appropriate by the Committee subject to Section 19.6, the
Company may retain the certificates representing Shares of Restricted Stock, or
Shares delivered in consideration of Restricted Stock Units, in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
8.5    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following:

14



--------------------------------------------------------------------------------



The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the MetLife, Inc. 2005 Stock
and Incentive Compensation Plan, and in the associated Award Agreement. A copy
of the Plan and such Award Agreement may be obtained from MetLife, Inc.
8.6    Voting Rights. To the extent required by law, Participants holding Shares
of Restricted Stock granted hereunder shall be granted the right to exercise
full voting rights with respect to those Shares during the Period of
Restriction. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.
8.7    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock, or Restricted Stock
Units.
8.8    Termination of Employment and Agency. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following termination of the
Participant’s employment or Agency with the Company or Affiliates. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock or Restricted Stock Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
8.9    Payment in Consideration of Restricted Stock Units. When and if
Restricted Stock Units become payable, a Participant having received the grant
of such units shall be entitled to receive payment from the Company in cash,
Shares of equivalent value (based on the FMV, as defined in the Award Agreement
at the time of grant or thereafter by the Committee), in some combination
thereof, or in any other form determined by the Committee at its sole
discretion. The Committee’s determination regarding the form of payout shall be
set forth or reserved for later determination in the Award Agreement pertaining
to the grant of the Restricted Stock Unit.
Article 9. Performance Shares and Performance Units
9.1    Grant of Performance Shares and Performance Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Performance Shares and/or Performance Units to Participants in such
amounts and upon such terms as the Committee shall determine.
9.2    Value of Performance Shares and Performance Units. Each Performance Share
shall have an initial value equal to the FMV of a Share on the date of grant.
Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant which may be less than, equal to, or greater than
the FMV of a Share. The Committee shall set performance criteria for a

15



--------------------------------------------------------------------------------



Performance Period in its discretion which, depending on the extent to which
they are met, will determine, in the manner determined by the Committee and
documented in the Award Agreement the value and/or number of each Performance
Share or Performance Unit that will be paid to the Participant.
9.3    Earning of Performance Shares and Performance Units. Subject to the terms
of this Plan, after the applicable Performance Period has ended, the holder of
Performance Shares/Performance Units shall be entitled to receive payout on the
value and number of Performance Shares/Performance Units determined as a
function of the extent to which the corresponding performance criteria have been
achieved. Notwithstanding the foregoing, the Company has the ability to require
the Participant to hold the Shares received pursuant to such Award for a
specified period of time.
9.4    Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares/Performance Units shall be as determined by
the Committee and as evidenced in the Award Agreement. Subject to the terms of
the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/Performance Units
at the close of the applicable Performance Period. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award
or reserved for later determination.
9.5    Dividends and Other Distributions. The Committee will decide if
Participants holding Performance Shares will receive dividend equivalents with
respect to dividends declared with respect to the Shares. Such dividends may be
subject to the accrual, forfeiture, or payout restrictions as determined by the
Committee in its sole discretion.
9.6    Termination of Employment or Agency. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Shares/Performance Units following termination of the Participant’s employment
or Agency with the Company or an Affiliate. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Awards of Performance Shares/Performance Units issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination.
9.7    Nontransferability of Performance Shares and Performance Units. Except as
otherwise provided in a Participant’s Award Agreement at the time of grant or
thereafter by the Committee, Performance Shares/Performance Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, except
as otherwise provided in a Participant’s Award Agreement or otherwise by the
Committee at any time, a Participant’s rights under the Plan shall inure during
his or her lifetime only to such Participant.
Article 10. Cash-Based Awards and Stock-Based Awards

16



--------------------------------------------------------------------------------



10.1    Grant of Cash-Based Awards. Subject to the terms and provisions of
this Plan, the Committee, at any time and from time and time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.
10.2    Value of Cash-Based Awards. Each Cash-Based Award shall have a value as
may be determined by the Committee. For each Cash-Based Award, the Committee may
establish performance criteria in its discretion. If the Committee exercises its
discretion to establish such performance criteria, the number and/or value of
Cash-Based Awards that will be paid out to the Participant will be determined,
in the manner determined by the Committee, the extent to which the performance
criteria are met.
10.3    Payment in Consideration of Cash-Based Awards. Subject to the terms of
this Plan, the holder of a Cash-Based Award shall be entitled to receive payout
on the value of Cash-Based Award determined as a function of the extent to which
the corresponding performance criteria, if any, have been achieved.
10.4    Form and Timing of Payment of Cash-Based Awards. Payment of earned
Cash-Based Awards shall be as determined by the Committee and evidenced in the
Award Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Cash-Based Awards in the form of cash or in Shares
(or in a combination thereof) that have an aggregate FMV equal to the value of
the earned Cash-Based Awards (the applicable date regarding which aggregate FMV
shall be determined by the Committee). Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
10.5    Stock-Based Awards. The Committee may grant other types of equity-based
or equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions including, but not limited to being
subject to performance criteria, or in satisfaction of such obligations, as the
Committee shall determine. Such Awards may entail the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
10.6    Termination of Employment or Agency. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
Cash-Based Awards and Stock-Based Awards following termination of the
Participant’s employment or Agency with the Company or Affiliates. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the applicable Award Agreement, need not be uniform among all Awards
of Cash-Based Awards and Stock-Based Awards issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.
10.7    Nontransferability of Cash-Based Awards and Stock-Based Awards. Except
as otherwise provided in a Participant’s Award Agreement at the time of grant or
thereafter by the Committee, Cash-Based Awards and Stock-Based Awards may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and

17



--------------------------------------------------------------------------------



distribution. Further, except as otherwise provided in a Participant’s Award
Agreement at the time of grant or thereafter by the Committee, a Participant’s
rights under the Plan shall be exercisable during the Participant’s lifetime
only by the Participant.
Article 11. Performance Measures
Notwithstanding any other terms of this Plan, the vesting, payability, or value
(as determined by the Committee) of each Award other than an Option or SAR that,
at the time of grant, the Committee intends to be Performance-Based Compensation
to an Insider shall be determined by the attainment of one or more Performance
Goals as determined by the Committee in conformity with Code Section 162(m). The
Committee shall specify in writing, by resolution or otherwise, the Participants
eligible to receive such an Award (which may be expressed in terms of a class of
individuals) and the Performance Goal(s) applicable to such Awards within ninety
(90) days after the commencement of the period to which the Performance Goal(s)
relate(s) or such earlier time as required to comply with Code Section 162(m).
No such Award shall be payable unless the Committee certifies in writing, by
resolution or otherwise, that the Performance Goal(s) applicable to the Award
were satisfied. In no case may the Committee increase the value of an Award of
Performance-Based Compensation above the maximum value determined under the
performance formula by the attainment of the applicable Performance Goal(s), but
the Committee may retain the discretion to reduce the value below such maximum.
Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the Performance Goal(s) upon which the payment or vesting of an
Award to an Insider that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:
(a)
Net earnings or net income (before or after taxes);

(b)
Earnings per share;

(c)
Net sales growth;

(d)
Net operating profit;

(e)
Operating earnings;

(f)
Operating earnings per share;

(g)
Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(h)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

(i)
Earnings before or after taxes, interest, depreciation, and/or amortization and
including/excluding capital gains and losses;

(j)
Gross or operating margins;

(k)
Productivity ratios;

(l)
Share price (including, but not limited to, growth measures and total
shareholder return);

(m)
Expense targets;

(n)
Margins;

(o)
Operating efficiency;

(p)
Customer satisfaction;

(q)
Employee and/or Agent satisfaction;

(r)
Working capital targets; and


18



--------------------------------------------------------------------------------



(s)
Economic Value Added;

(t)
Revenue growth;

(u)
Assets under management growth; and

(v)
Rating Agencies’ ratings.



Any Performance Measure(s) may be used to measure the performance of the Company
as a whole or any business unit of the Company or any combination thereof, as
the Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate. In
the Award Agreement, the Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of Performance
Goal(s).
The Committee may provide in any Award Agreement that any evaluation of
attainment of a Performance Goal may include or exclude any of the following
events that occurs during the relevant period: (a) asset write-downs; (b)
litigation or claim judgments or settlements; (c) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Insiders, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards to Insiders that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m).
Article 12. Beneficiary Designation
A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. A Participant may designate a
beneficiary or change a previous beneficiary designation at such times
prescribed by the Committee by using forms and following procedures approved or
accepted by the Committee for that purpose. If no beneficiary designated by the
Participant is eligible to receive payments or other benefits or exercise rights
that are available under the Plan at the Participant’s death the beneficiary
shall be the Participant’s estate.
Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 12, or both, in favor of another
method of determining beneficiaries.

19



--------------------------------------------------------------------------------



Article 13. Deferrals and Share Settlements
Notwithstanding any other provision under the Plan, the Committee may permit or
require a Participant to defer such Participant’s receipt of any Award, or
payment in consideration of any Award, under the terms of this Plan or another
Plan. To the extent such deferral is permitted by the Committee under the terms
of this Plan rather than another Plan, the Committee shall establish rules and
procedures for such deferrals as it sees fit.
Article 14. Rights of Employees and Agents
14.1    Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
any Participant’s employment, Agency or other service relationship at any time,
nor confer upon any Participant any right to continue in the capacity in which
he or she is employed or otherwise serves the Company or an Affiliate.
Neither an Award nor any benefits arising under this Plan shall constitute part
of an employment or Agency contract with the Company or an Affiliate and,
accordingly, subject to the terms of this Plan, this Plan may be terminated or
modified at any time in the sole and exclusive discretion of the Committee
without giving rise to liability on the part of the Company or an Affiliate for
severance payments or otherwise except as provided in this Plan.
For purposes of the Plan, unless otherwise provided by the Committee, transfer
of employment or Agency of a Participant between the Company and an Affiliate or
among Affiliates, shall not be deemed a termination of employment or Agency. The
Committee may stipulate in a Participant’s Award Agreement or otherwise the
conditions under which a transfer of employment or Agency to an entity that is
spun-off from the Company or an Affiliate or a vendor to the Company or an
Affiliate, if any, shall not be deemed a termination of employment or Agency for
purposes of an Award.
14.2    Participation. No Employee or Agent shall have the right to be selected
to receive an Award. No Employee or Agent, having been selected to receive an
Award, shall have the right to be selected to receive a future Award or (if
selected to receive such a future Award) the right to receive such a future
Award on terms and conditions identical or in proportion in any way to any prior
Award.
14.3    Rights as a Shareholder. A Participant shall have none of the rights of
a shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.
Article 15. Change of Control
15.1    Accelerated Vesting and Payment. Subject to the provisions of
Section 15.2 or as otherwise provided in the Award Agreement, in the event of a
Change of Control, unless otherwise specifically prohibited under law or by the
rules and regulations of a national security exchange:
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, if a Participant’s employment or Agency is
involuntarily terminated for any reason except Cause within twelve (12) months
of such Change in Control, the Participant shall have until the earlier of (i)
twelve (12) months


20



--------------------------------------------------------------------------------



following such termination date , or (ii) the term of the Option or SAR, to
exercise such Options or SARs;
(b)
Any Period of Restriction and other restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse, and Restricted Stock Units shall be
immediately payable;

(c)
The target payout opportunities attainable under all outstanding Awards of
performance-based Restricted Stock, performance-based Restricted Stock Units,
Performance Units, and Performance Shares (including but not limited to Awards
intended to be Performance-Based Compensation) shall be deemed to have been
fully earned based on targeted performance being attained as of the effective
date of the Change of Control:

(i)
The vesting of all Awards denominated in Shares shall be accelerated as of the
effective date of the Change of Control, and shall be paid out to Participants
within thirty (30) days following the effective date of the Change of Control;
and

(ii)
Awards denominated in cash shall be paid to Participants in cash within thirty
(30) days following the effective date of the Change of Control;

(d)
Upon a Change of Control, unless otherwise specifically provided in a written
agreement entered into between the Participant and the Company or an Affiliate,
the Committee shall immediately vest and pay out all Cash-Based Awards and Other
Stock-Based Awards as determined by the Committee; and

(e)
The Committee shall have the ability to unilaterally determine that all
outstanding Awards are cancelled upon a Change in Control, and the value of such
Awards, as determined by the Committee in accordance with the terms of the Plan
and the Award Agreement, be paid out in cash in an amount based on the Change of
Control Price within a reasonable time subsequent to the Change in Control;
provided, however, that no such payment shall be made on account of an ISO using
a value higher than the FMV on the date of settlement.

15.2    Alternative Awards. Notwithstanding Section 15.1, no cancellation,
acceleration of vesting, lapsing of restrictions, payment of Award, cash
settlement or other payment shall occur with respect to any Award if the
Committee reasonably determines in good faith prior to the occurrence of a
Change of Control that such Award shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted Award hereinafter
called an “Alternative Award”) by any successor as described in Article 18;
provided that any such Alternative Award must:
(a)
Be based on stock which is traded on an established U.S. securities market, or
that the Committee reasonably believes will be so traded within sixty (60) days
after the Change of Control;


21



--------------------------------------------------------------------------------



(b)
Provide such Participant with rights and entitlements substantially equivalent
to or better than the rights, terms and conditions applicable under such Award,
including, but not limited to, an identical or better exercise or vesting
schedule and identical or better timing and methods of payment;

(c)
Have substantially equivalent economic value to such Award (determined at the
time of the Change of Control); and

(d)
Have terms and conditions which provide that in the event that the Participant’s
employment or Agency is involuntarily terminated or Constructively Terminated,
any conditions on a Participant’s rights under, or any restrictions on transfer
or exercisability applicable to, each such Alternative Award shall be waived or
shall lapse, as the case may be.

Article 16. Amendment, Modification, Suspension, and Termination
16.1    Amendment, Modification, Suspension, and Termination. The Committee or
Board may, at any time and from time to time, alter, amend, modify, suspend, or
terminate the Plan in whole or in part; provided however, that:
(a)
Without the prior approval of the Company’s shareholders, Options and SARs
issued under the Plan will not be repriced, replaced, or regranted through
cancellation or by lowering the exercise price of a previously granted Option.

(b)
To the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the shareholders
of the Company in accordance with applicable law, regulation, or exchange
requirement.

16.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan. To the extent such adjustment affects
Awards to Insiders intended to be Performance-Based Compensation, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.
16.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

22



--------------------------------------------------------------------------------



Article 17. Withholding
The Company or any Affiliate shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company or any Affiliate, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign (including the Participant’s FICA obligation), required by law or
regulation to be withheld with respect to any taxable event arising or as a
result of this Plan. The Committee may provide for Participants to satisfy
withholding requirements by having the Company withhold Shares or the
Participant making such other arrangements, in either case on such conditions as
the Committee specifies.
Article 18. Successors
Any obligations of the Company or an Affiliate under the Plan with respect to
Awards granted hereunder, shall be binding on any successor to the Company or
Affiliate, respectively, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company or Affiliate, as
applicable.
Article 19. General Provisions
19.1    Forfeiture Events.     Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, failure to accept the terms of the Award
Agreement, termination of employment or Agency under certain or all
circumstances, violation of material Company and Affiliate policies, breach of
noncompetition, confidentiality, nonsolicitation, noninterference, corporate
property protection, or other agreement that may apply to the Participant, or
other conduct by the Participant that is detrimental to the business or
reputation of the Company and Affiliates.
19.2    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
19.3    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

19.4    Investment Representations. The Committee may require each Participant
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the Participant is

23



--------------------------------------------------------------------------------



acquiring the Shares for investment and without any present intention to sell or
distribute such Shares.
19.5    Employees and Agents Based Outside of the United States. Without
limiting in any way the generality of the Committee’s powers under this Plan,
including but not limited to the power to specify any terms and conditions of an
Award consistent with law, in order to comply with the laws in other countries
in which the Company or an Affiliate operates or has Employees or Agents, the
Committee, in its sole discretion, shall have the power and authority,
notwithstanding any provision of the Plan to the contrary, to:
(a)
Determine which Affiliates shall be covered by the Plan;

(b)
Determine which Employees and Agents outside the United States are eligible to
participate in the Plan;

(c)
Modify the terms and conditions of any Award granted to Employees or Agents
outside the United States to comply with applicable foreign laws;

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 19.5 by the Committee shall be attached to this Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder and
no Awards shall be granted that would violate the Exchange Act, the Code, any
securities law, or governing statute or any other applicable law.
19.6    Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis to the extent not prohibited by
applicable law or the rules of any stock exchange.
19.7    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or an Affiliate may make to
aid it in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or
an Affiliate and any Participant, beneficiary, legal representative, or any
other person. Awards shall be general, unsecured obligations of the Company,
except that if an Affiliate executes an Award Agreement instead of the Company
the Award shall be a general, unsecured obligation of the Affiliate and not any
obligation of the Company. To the extent that any individual acquires a right to
receive payments from the Company or an Affiliate, such right shall be no
greater than the right of an unsecured general creditor of the Company or
Affiliate, as applicable. All payments to be made

24



--------------------------------------------------------------------------------



hereunder shall be paid from the general funds of the Company or Affiliate, as
applicable, and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan. The Plan is not intended to be subject to
ERISA.
19.8    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award Agreement. In such an instance, unless the
Committee determines otherwise, fractional Shares and any rights thereto shall
be forfeited or otherwise eliminated.
19.9    Other Compensation and Benefit Plans. Nothing in this Plan shall be
construed to limit the right of the Company or an Affiliate to establish other
compensation or benefit plans, programs, policies, or arrangements. Except as
may be otherwise specifically stated in any other benefit plan, policy, program,
or arrangement, no Award shall be treated as compensation for purposes of
calculating a Participant’s rights under any such other plan, policy, program,
or arrangement.
19.10    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (ii) to limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.
Article 20. Legal Construction
20.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
20.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
20.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company or an Affiliate shall receive the
consideration required by law for the issuance of Awards under the Plan.
The inability of the Company or an Affiliate to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
or the Affiliate’s counsel to be necessary to the lawful issuance and sale of
any Shares hereunder, shall relieve the Company or Affiliate of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
20.4    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.

25

